internal_revenue_service department of the treasury number release date index number uil washington dc person to contact telephone number refer reply to cc tege eoeg eo2 plr-163640-01 date new fund department fund a fund b state state treasurer type a1 insurance coverage type a2 insurance coverage type b coverage c a c dd aaa bbb dear this letter is in response to your letter dated date requesting the following rulings new fund if established in accordance with the proposed_legislation you have attached will constitute an integral part of the state and therefore its income will be exempt from federal income_taxation the debt obligations issued by new fund will constitute obligations of a state or political_subdivision thereof within the meaning of sec_103 of the internal_revenue_code facts and representations the department is a political_subdivision of the state fund a was created by the state legislature as a response to the collapse of the property insurance market in the state in the aftermath of certain unprecedented natural disaster losses the level of insured losses led many insurance_companies to seek to withdraw from the state while other companies simply elected to non-renew existing property insurance policies as a result fund a was created to fill a void in the property insurance market and to serve as the insurer of last resort to augment the private insurance market as statutory successor to fund a new fund will continue to provide type a1 and type a2 insurance for applicants who are unable to procure insurance in the private insurance market fund b’s purpose is to provide state residents type b coverage when it is not available on the private insurance market and pay insureds’ claims when losses occur under the proposed_legislation fund b’s policies will be transferred on a c dd to new fund and shall become new fund’s policies under the proposed_legislation new fund and authorized insurers will also enter into c agreements for type b coverage where new fund and an authorized insurer are each solely responsible for a specified percentage of coverage of an eligible risk as set forth in a c agreement under the proposed_legislation new fund will be a corporation overseen by a multi- member board_of governors from diverse geographical areas of the state the governors shall be appointed by the state treasurer for three-year terms and serve at the pleasure of the state treasurer the state treasurer shall designate one of the appointees to be chair any board vacancy shall be filled by the state treasurer for the unexpired term of such board member the state treasurer shall appoint a technical advisory group to provide information and advice to the board_of governors in connection with the board’s duties the state treasurer will also engage the executive director and senior manager of new fund who also serve at the pleasure of the state treasurer the executive director will be responsible for employing new fund’s employees subject_to review and approval by the office of the state treasurer new fund will operate pursuant to a plan of operation approved by the department and will be subject_to the department’s continuous review the department may by order withdraw all or part of a plan if the department determines that conditions have changed since approval was granted and that the purposes of the plan require changes in the plan new fund will file with the department quarterly statements of financial condition an annual_statement of financial condition and audited financial statements new fund will also report monthly to the department on the types premium exposure and distribution by county of its policies in force and submit other reports required by the department to carry out its oversight meetings of new fund’s board_of governors and the board committees unless specifically exempted by law will be required by the proposed_legislation to be held in public and subject_to the state aaa law the records of new fund unless specifically exempted by law will be public records and open to the public for inspection and copying in accordance with bbb state statutes all revenues assets liabilities losses_and_expenses of new fund will be divided into three accounts covering type a1 policies type a2 policies and type b policies separate_accounts will be maintained as long as certain financial obligations of fund a and fund b are outstanding afterward new fund may utilize a single account for all revenues assets liabilities losses_and_expenses of new fund revenues assets liabilities losses_and_expenses not attributable to a particular account shall be prorated among the accounts new fund will set rates for type a1 policies which will be no less than the highest average rate of the top insurers within a given county rates for type b policies shall be actuarially sound and not competitive with approved rates charged by authorized insurers new fund will make a rate filing at least once a year but no more often than quarterly all insurers authorized to write subject lines of businesses in the state and all surplus lines insureds procuring subject lines of business in the state will be subject_to assessment to fund deficits incurred by new fund when new fund experiences a deficit in a plan_year that is not greater than of the aggregate statewide direct written premium for the subject lines of business for the prior calendar_year the entire deficit is collected through regular assessments regular assessments’ of authorized insurers and surplus lines insureds after verification by the department when new fund experiences a plan_year deficit greater than of the aggregate statewide written premium for the subject lines of business for the prior calendar_year the amount in excess of is collected through emergency assessments emergency assessments after verification by the department each insurer who is assessed may recoup its portion of any regular assessment directly from its policyholders none of the policyholders affected by regular assessments will be new fund policyholders and a large percentage of the policyholders affected by emergency assessments will not be new fund policyholders if new fund imposes regular assessments to fund a new fund deficit the proposed_legislation requires imposing a market equalization surcharge market equalization surcharge on new fund policyholders this provision generates additional revenue for new fund and provides additional financial strength these surcharges are in addition to any amounts necessary to fund the deficits of new fund the proposed_legislation also requires new fund to certify to the department its needs for annual assessments as to any particular calendar_year and for any interim assessments deemed necessary to sustain operations as to a particular year for purposes of the state corporate_income_tax new fund will be treated as a political_subdivision and exempt from tax the proposed_legislation provides that new fund’s premiums assessments investment_income and other revenues will be funds received for providing insurance coverage paying claims securing and repaying debt obligations and will not be considered taxes fees licenses or charges for services imposed by the legislature on individuals business or agencies outside of state government the proposed_legislation states the legislature intends that the tax exemptions provided new fund will better enable new fund to fulfill its public purposes the proposed_legislation also requires new fund to impose collect and retain the amount equal to the premium tax to augment its financial resources new fund may dissolve upon the department’s approval that the conditions giving rise to its establishment no longer exist upon dissolution all assets remaining after paying of the obligations will become property of the state law issue in general if income is earned by an enterprise that is an integral part of a state or a political_subdivision of a state that income is not taxable in the absence of specific statutory authorization to tax that income see revrul_87_2 1987_1_cb_18 sec_511 of the code gcm c b xiv-1 superseded by revrul_71_131 1971_1_cb_28 when a state conducts an enterprise through a separate_entity however the income of the entity may be excluded from gross_income under sec_115 in 308_fsupp_761 rev’d on other grounds 400_us_4 the state of maryland formed a corporation to insure the customer accounts of state chartered savings and loan associations under mssic’s charter the full faith and credit of the state was not pledged for mssic’s obligations only three of eleven directors were selected by state officials the district_court rejected mssic’s claim of intergovernmental tax immunity because the state made no financial contribution to mssic and had no present_interest in the income of mssic although the district_court was reversed on other grounds the supreme court agreed with the lower court’s analysis of the instrumentality and sec_115 issues the supreme court rejected mssic’s position that it is an instrumentality of the state and hence entitled to exemption from federal taxation under the doctrine_of intergovernmental immunity and under sec_115 of the code mssic u s pincite n in state of michigan and 40_f3d_817 6th cir rev’g 802_fsupp_120 w d mich the court held that the investment_income of the michigan education trust met was not subject_to current taxation under sec_11 of the code the court’s opinion is internally inconsistent because it concludes that met qualifies as a political_subdivision of the state of michigan id pincite that met is in a broad sense a municipal corporation id pincite and that met is in any event an integral part of the state of michigan id pincite moreover the court’s reliance on the factors listed in revrul_57_128 c b to reach its conclusion is misplaced the revenue_ruling applies to entities that are separate from a state the factors in the revenue_ruling do not determine whether an enterprise is considered to be a separate_entity or an integral part of the state nevertheless in determining whether an enterprise is an integral part of a state it is necessary to consider all of the facts and circumstances including the state’s degree of control_over the enterprise and the state’s financial commitment to the enterprise sec_301_7701-1 et seg of the procedure and administration regulations the so- called check-the-box_regulations support the position that an entity that is separate from a state or political_subdivision may still be an integral part of that state or political_subdivision sec_301_7701-1 provides in part that an entity formed under local law is not always recognized as a separate_entity for federal tax purposes for example an organization wholly owned by a state is not recognized as a separate_entity for federal tax purposes if it is an integral part of the state sec_301_7701-2 provides for purposes of this section and sec_301_7701-3 a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301_7701-3 that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code a business_entity with two or more members is classified for federal tax purposes as either corporation or a partnership a business_entity with only one owner is classified as a corporation or is disregarded if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-2 provides in part for federal tax purposes the term corporation means - a business_entity organized under a federal or state statute or under a statute of a federally recognized indian_tribe if the statute describes or refers to the entity as incorporated or as a corporation body corporate or body politic an association as determined under sec_301_7701-3 a business_entity wholly owned by a state or any political_subdivision thereof thus the check-the-box_regulations indicate that even if new fund were classified as a separate_entity from the department it nevertheless could be treated as an integral part of the department if new fund so qualifies new fund under the proposed_legislation will be created for the public purpose of insuring the existence of an orderly market of types a1 and a2 insurance as well as type b insurance for state residents and businesses under the proposed_legislation new fund will be supervised and controlled by state treasurer who will appoint all of the members of the board_of governors and its executive director and general manager all of whom will serve at the state treasurer’s pleasure the proposed_legislation also explicitly provides that the executive director will employ new fund’s employees subject_to review and approval by the office of state treasurer new fund operations are subject under the statute to continuous review and supervision by the department new fund must receive approval for its plan of operation from the department and must file regular financial reports the rates new fund will be allowed to charge are specified in the proposed_legislation and the circumstances under which assessments to cover deficits can be made will be subject_to verification by the department all of new fund’s activities and its employees will be subject_to the supervision and control of the state treasurer under the proposed_legislation new fund will also collect an amount equal to the premium tax and will retain such amount to augment its resources accordingly the state will provide a substantial financial commitment under the proposed_legislation accordingly we have determined that if the proposed_legislation is enacted and new fund operates consistently with the legislation then new fund will constitute an integral part of the department a political_subdivision of the state and its income will be exempt from federal_income_tax issue sec_103 provides that except as provided in subsection b gross_income does not include interest on any state_or_local_bond sec_103 provides that the term state_or_local_bond means an obligation of a state or political_subdivision thereof treas reg sec_1_103-1 provides in pertinent part that obligations issued by or on behalf of any state_or_local_government unit by constituted authorities empowered to issue such obligations are the obligations of such unit for purposes of this section the term political_subdivision denotes any division of any state_or_local_government unit which is a municipal corporation or which has been delegated the right to exercise part of the sovereign power of the unit we have already determined that if the proposed_legislation is enacted and new fund operates consistently with the proposed_legislation that new fund will be an integral part of the department a political_subdivision of the state obligations issued by new fund will thus be obligations issued by or on behalf of the department and will constitute obligations of a state or political_subdivision within the meaning of sec_103 of the internal_revenue_code we are not ruling as to whether the interest of any specific obligation that may be issued by new fund will be exempt from taxation this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely elizabeth purcell chief exempt_organizations branch office of division counsel associate chief_counsel tax exempt government entities cc
